Citation Nr: 1200617	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  08-08 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an increased rating for post-operative right shoulder impingement syndrome, currently evaluated as 30 percent disabling. 

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Curameng, Counsel



INTRODUCTION

The Veteran had active duty service from October 1992 to February 1997 with 4 months and 15 days of prior active service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in November 2007.  A statement of the case was issued in March 2008, and a substantive appeal was received in March 2008.  

In a statement received in March 2008, the Veteran checked the appropriate box to indicate that she wanted a hearing before the Board at the RO.  However, she modified the request to specify that she wanted a local hearing.  A hearing was scheduled for August 2008, but the Veteran failed to appear.  In a statement received in September 2008, the Veteran's representative stated that he could not get a hold of her via telephone and requested that a decision be made with notification provided to the Veteran.

During the course of this appeal, the Veteran underwent a surgical procedure on her right shoulder.  Pursuant to 38 C.F.R. § 4.30 (2011), the RO assigned a temporary total rating for convalescence from November 28, 2007, to March1, 2008.  Since a total rating as assigned during that period, the following decision considers whether a rating in excess of 30 percent was warranted prior to November 28, 2007, and for the period beginning March 1, 2008. 

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  On VA examination in November 2006, the Veteran had reported that she lost her job as a stenographer since she had difficulty grasping and using her right arm in stenographic activities.  On VA examination in March 2009, the Veteran stated that she had been unemployed due to her right shoulder condition dislocation.  In the present case, the Board does find an indication in the record that reasonably raised a claim of entitlement to a TDIU.  The issue is thus reflected on the first page of this decision.     

The issue of entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to November 28, 2007, the Veteran's service-connected post-operative right shoulder impingement syndrome was not manifested by limitation of arm to 25 degrees from side; or fibrous union of humerus.

2.  From March 1, 2008, the Veteran's service-connected post-operative right shoulder impingement syndrome has not been manifested by limitation of arm to 25 degrees from side; or fibrous union of humerus.


CONCLUSIONS OF LAW

1.  Prior to November 28, 2007, the criteria for entitlement to a disability evaluation in excess of 30 percent for the Veteran's service-connected post-operative right shoulder impingement syndrome were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a and Codes 5201-5202 (2011).

2.  From March 1, 2008, the criteria for entitlement to a disability evaluation in excess of 30 percent for the Veteran's service-connected post-operative right shoulder impingement syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a and Codes 5201-5202 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated in June 2007.  The RO provided the appellant with additional notice in May 2008, subsequent to the initial adjudication.  The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.
      
While the May 2008 notice was not provided prior to the initial adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in August 2008 and January 2009 supplemental statements of the case, following the provision of notice in May 2008.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination). See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  

Duty to Assist

VA has obtained service and VA treatment records, assisted the Veteran in obtaining evidence, and afforded the Veteran VA examinations in March 2009 and May 2009.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and her representative have not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Laws and Regulations

The present appeal involves the Veteran's claim that the severity of her service-connected post-operative right shoulder impingement syndrome warrants a higher disability rating.  The Veteran repeatedly has stated that she has lost 100 percent use of her right arm.  In a statement received in March 2008, the Veteran stated that she could not comb her hair or drive herself anywhere.    

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.   

The Veteran's service-connected post-operative right shoulder impingement syndrome has been rated by the RO under the provisions of Diagnostic Codes 5201-5202.  Since the November 2006 VA examination report shows that the Veteran is right hand dominant, the Board will consider the part of the rating criteria specific to the dominant joint.  Under Diagnostic Code 5201, a 30 percent rating is warranted for limitation of motion of the arm midway between side and shoulder level.  A maximum rating of 40 percent is warranted for limitation of motion of the arm to 25 degrees from side.  38 C.F.R. § 4.71a, Diagnostic Code 5201. 

Under Diagnostic Code 5202, a rating of 30 percent is warranted for the dominant arm when the is malunion of the humerus with marked deformity.  A 30 percent rating is also warranted for recurrent dislocation at scapulohumeral joint with frequent episodes and guarding of all arm movements.  A 50 percent rating is warranted for fibrous union of humerus.  A 60 percent rating is warranted for nonunion of humerus (false flail shoulder joint).  And a maximum rating of 80 percent is warranted for loss of head of humerus (flail shoulder).  38 C.F.R. § 4.71a, Diagnostic Code 5202.     

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

Factual Background

An October 2006 VA treatment record shows that the Veteran was apprehensive with any motion of her shoulder.  Range of motion showed that forward flexion was to 90 degrees, abduction was to 80 degrees, external rotation was to 30 degrees, and extension was to 50 degrees.  With internal rotation, she was able to reach to T12.  It was noted that she had a positive apprehension test.  It was additionally noted that it was difficult to perform a proper examination secondary to her guarding.

When the Veteran was afforded a VA examination in November 2006, she complained of dull ache that she rated a 3 out of 10 (with 10 being the most severe).  She reported weakness and stiffness.  She was afraid to move her joint because it might spontaneously sublux.  There was no swelling, heat or redness.  There was marked instability with a sense of the shoulder giving way inferiorly.  The Veteran stated that she had an anterior dislocation.  The shoulder would click and pop.  It was noted that there was marked decreased endurance, fatigability and instability.  Also noted was that there was no incoordination.  Instability was considered the major component.  

She had random flare-ups.  Additional limitation of motion or function during flare-ups included pain, fatigability, lack of endurance, instability and weakness.  It was noted that there was marked decreased endurance, fatigability and instability.  There was no incoordination.  It was noted that instability was the major component. Under summary of diagnosis, recurrent subluxation was noted.  

Upon physical examination, it was noted that there was no heat, redness or swelling.  The Veteran was unable to perform any active/passive motion with the right shoulder because of pain and fear of it subluxing.  She would not allow any reliable range of motion studies to be done.  The VA examiner diagnosed right shoulder dislocation with pain and postoperative impingement syndrome.

A June 2007 nurse telephone call note from the VA shows the Veteran dislocated her arm that morning, which became a chronic problem.  She would dislocate her arm twice a day.

When the Veteran underwent a VA examination in March 2009, it was noted that the last MRI was in April 2008.  The impression was limited exam of joint line and surgical repair.  Dominant change in study appeared to be atrophy on the subscapularis muscle.  Probable mild tendinitis of supraspinatus tendon.  Tear of long head biceps tendon (interstitial) at its origin.  The March 2009 VA examination report shows that the disability has gotten progressively worse since onset.  Summary of joint symptoms revealed instability, pain, stiffness, weakness, incoordination, and decreased speed of joint motion.  Also revealed was that the Veteran had episodes of dislocation or subluxation one to three times a month.  There were no locking episodes or effusions.  Symptoms of inflammation included swelling and tenderness.  The Veteran experienced severe flare-ups 1 to 2 days on a weekly basis.  The Veteran's impression on extent of effects of flares on limitation of motion or other functional impairment was that she cannot perform daily activities-i.e. do dishes and wash her hair.  

A June 2007 VA treatment record shows that the Veteran guarded her shoulder so much that it was impossible to do any type of passive range of motion.  She was not willing to do any active range of motion secondary to the pain.  There was no obvious swelling.  X-ray showed Hill-Sachs deformity.  The assessment was slight shoulder pain and frequent dislocations.

Upon physical examination, it was noted that there were no recurrent shoulder dislocation, inflammatory arthritis.  There was tenderness, abnormal motion and guarding of movement.  Range of motion was as follows: flexion and abduction was to 90 degrees, and internal and external rotation was to 45 degrees.  There was objective evidence of pain following repetitive motion and additional limitations after three repetitions of range of motion.  The most important factor was pain.  Range of motion after repetitive motion was as follows: flexion and abduction to 80 degrees, and internal and external rotation to 30 degrees.  The VA examiner diagnosed right shoulder osteoarthritis and status post arthroscopy with Bankart repair.   

A May 2009 VA examination shows that on a scale from 0 to 10 (with 10 being the most severe), the Veteran rated her pain a 4 to 5, and said that at times it would go up to 8 to 10.  She felt a throbbing ache that occurred on average twice per month that lasted up to two days.  She did not use a brace or sling.  She denied constitutional symptoms of inflammatory arthritis.  As for the effects of daily activities, it was hard for her to dress.  At work, it was hard for her to type and use the mouse because her shoulder would subluxate.  When she drove, she could not grab the shifter in her van and it was hard for her to steer.  Additionally, she was no longer able to swim.  When she hiked or went camping, she avoided overhead use of her right arm.

Active shoulder flexion produced 2+/4+ pain to 90 degrees.  Passive was to 95 degrees at which point the Veteran terminated further movement by withdrawing from the physician.  Shoulder abduction was actively to 90 degrees and passively to 110 degrees with pain.  Shoulder external rotation actively was to 70 degrees and passively to 74 degrees with pain.  Shoulder internal rotation was to 35 degrees actively with dramatic pain.  Passively, internal rotation came to 38 degrees.  

During repetitive motion, the Veteran experience pain, grimacing, groaning and crying.  Range of motion after third repetition remained at 90 degrees.  Lack of endurance and fatigue was evident.  The VA examiner diagnosed status post operative right shoulder acromioplasty and right shoulder Bankart repair with residuals (pain, loss of function and impingement).  He also diagnosed right shoulder mild osteoarthritis secondary to post operative right shoulder acromioplasty and right shoulder Bankart repair with residuals.

It was noted that the Veteran again experienced pain during repetitive motion testing.  Range of motion testing accomplished after third repetition indicated no change in range of motion.  There was lack of endurance and evidence fatigue.  The VA examiner estimated that the effects of repetition on her underlying condition are minimal and in the rate of 10 to 25 additional decrement at most.  The VA examiner also observed audible and palpable grating, which reinforced his impression that the Veteran has significant post-operative residuals to include osteoarthritis degeneration and internal scarring with adhesions.

Analysis

Prior to November 28, 2007 and from March 1, 2008, there was no evidence of limitation of motion of the arm to 25 degrees from the side.  Prior to 
November 28, 2007, range of motion showed that forward flexion was to 90 degrees, abduction was to 80 degrees, external rotation was to 30 degrees, and extension was to 50 degrees.  From March 1, 2008, range of motion was no less than 90 degrees for flexion and 30 degrees for internal/external rotation.     

Prior to November 28, 2007 and from March 1, 2008, there was also no evidence of fibrous union of the humerus to warrant a higher rating of 50 percent under Diagnostic Code 5202.  See 38 C.F.R. § 4.71a, Diagnostic Code 5202.     
   
Turning to other Diagnostic Codes for the shoulder and arm, the Board notes that Diagnostic Code 5200 is not for application given that there is no evidence of ankylosis of scapulohumeral articulation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5200.  Additionally, Diagnostic Code 5203 is not warranted since the highest available rating is 20 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5203.

The Board acknowledges a June 2007 VA treatment record that shows mild degenerative changes, and March 2009 and May 2009 VA examinations that reveal osteoarthritis.  The Board notes that osteoarthritis is rated under Diagnostic Code 5003, which provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Here, the appropriate Diagnostic Code is 5201, which the Board notes has already been considered above.

As a general matter, in evaluating musculoskeletal disabilities, the VA must determine whether the joint in question exhibits weakened movement, excess fatigability, or incoordination, and whether pain could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time. See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  However, as will be discussed, the range of motion after repetition did not closely approximate range of motion reflected in a 40 percent rating.  Prior to 
November 28, 2007, additional limitation of motion or function during flare-ups included pain, fatigability, lack of endurance, instability and weakness.  It was noted that there was marked decreased endurance, fatigability and instability.  Further, there was no incoordination.  It was noted that instability was the major component.  Nevertheless, there was no evidence that the range of motion after repetition did closely approximate range of motion reflected in a 40 percent rating.  
      
From March 1, 2008, there was objective evidence of pain following repetitive motion and additional limitations after three repetitions of range of motion.  Range of motion after repetitive motion on VA examination in March 2009 was as follows: flexion and abduction to 80 degrees, and internal and external rotation to 30 degrees.  Range of motion testing accomplished after third repetition indicated no change in range of motion.  While there was lack of endurance and evidence of fatigue, the Board notes that there was no evidence of excess fatigability.  The VA examiner estimated that the effects of repetition on her underlying condition are minimal and in the rate of 10 to 25 percent additional decrement at most.  Viewing this estimation in the light most favorable to the Veteran, it appears that range of motion (abduction) of 80 degrees would be further decreased by 25 percent to 60 degrees due to additional functional loss.  DeLuca.  However, the criteria for the next higher rating of 40 percent require limitation of motion to 25 degrees from the side.  Therefore, even considering the DeLuca factors, the limitation of motion still does not more closely approximate the limitation of motion to warrant a 40 percent rating.

The Board concludes that the preponderance of the evidence is against entitlement to an increased rating.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b). The Veteran may always advance an increased rating claim if the severity of her disability should increase in the future. 

Extraschedular Consideration

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely with the criteria found in the relevant Diagnostic Codes for the disability at issue.  In short, the rating criteria contemplate not only her symptoms but the severity of her disability.  For these reasons, referral for extraschedular consideration is not warranted.


ORDER

Entitlement to an increased rating for post-operative right shoulder impingement syndrome, currently evaluated as 30 percent disabling, is not warranted.  The appeal is denied to this extent.


REMAND

As discussed in the introduction, a TDIU issue has been raised by the record.  Further development, to include VCAA notice, a request for information from the Veteran, and VA examination with an opinion are necessary. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the Veteran with any necessary VCAA notice regarding the TDIU claim.  The RO should also request the Veteran to furnish information regarding her employment, work background, and education.

2.  The Veteran should be scheduled for an appropriate VA examination regarding the TDIU issue.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  All examination findings should be clearly reported. 

The examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's service-connected disabilities (post-operative right and left shoulder impingement syndrome, and left inguinal nerve damage) render her unable to engage in substantially gainful employment.  

3.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and determine whether TDIU is warranted.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


